               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANCIS TIMOTHY PLAZA,                  :
             Petitioner,                :     1:20-cv-1480
                                        :
             v.                         :     Hon. John E. Jones III
                                        :
BARRY SMITH, et al.,                    :
              Respondents.              :

                                   ORDER

                                May 25, 2021

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus (Doc. 1) pursuant to 28 U.S.C. § 2254, Petitioner’s memorandum of law

and exhibits in support (Doc. 5), Respondents’ motion (Doc. 7) to dismiss the

petition as untimely, and Petitioner’s opposition to that motion (Doc. 13), and

Petitioner’ Rule 60(a) motion, and in accordance with the Court’s Memorandum of

the same date, it is hereby ORDERED that:

      1.     The Clerk of Court is directed to REOPEN this case

      2.     The Clerk of Court is directed to VACATE this Court’s prior
             Memorandum (Doc. 8) and Order (Doc. 9).

      3.     Respondents’ motion (Doc. 7) is GRANTED.

      4.     The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C.
             § 2254 is DISMISSED as time-barred by the statute of limitations. See
             28 U.S.C. § 2244(d).

      5.     There is no basis for the issuance of a certificate of appealability. See
             28 U.S.C. § 2253(c).

      6.     Petitioner’s Rule 60(a) motion (Doc. 10) is DENIED.
7.   The Clerk of Court is directed to CLOSE this case.


                              s/ John E. Jones III
                              John E. Jones III, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
